DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination
A request for continued examination under 37 CFR 1.114 , including the fee set forth in 37 CFR 1.17(e) , was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 , and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 . Applicant’s submission filed on 04/20/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2022 has been considered by the examiner.

Status of the Claims
The response and claims filed 03/212022 is under consideration.
Claims 1, 4-5, 7, 9-12, 14, 17, 22-23, 27-29, and 53 are pending.
Claim 29 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/10/2019.
Claims 1, 4-5, 7, 9-12, 14, 17, 22-23, 27-28, and 53 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Rejections Withdrawn
The rejection of claims 1, 4-5, 7, 9-10, 12, 14, 22, 23, 27-28, and 53 under 35 U.S.C. 103 as being unpatentable over Desai, WO 9412161 A1 in view of Stover, US 20110111033 has been withdrawn in light of Applicant’s amendment. The combined teachings of Desai and Stover do not expressly teach the covalent crosslink of the multiarmed water soluble polymer and the alginate comprises a linkage that is a product of a first click reactive functional group of the multi armed water soluble polymer and a second click reactive functional group of the alginate.
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Desai, WO 9412161 A1 in view of Stover, US 20110111033 as applied to claims 1, 4-5, 7, 9-12, 22-23, 27-28, and 53 above, and further in view of Mahou, Macromolecules, 43, 3, 2010 has been withdrawn in light of Applicant’s amendment. The combined teachings of Desai and Stover, further in view of Mahou do not expressly teach the covalent crosslink of the multiarmed water soluble polymer and the alginate comprises a linkage that is a product of a first click reactive functional group of the multi armed water soluble polymer and a second click reactive functional group of the alginate.
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Desai, WO 9412161 A1 in view of Stover, US 20110111033 as applied to claims 1, 4-5, 7, 9-12, 22-23, 27-28, and 53 above, and further in view of Soon-Shiong, US 5837747 has been withdrawn in light of Applicant’s amendment. Soon-Shiong does not teach crosslinking via click reactive functional groups. The combined teachings of Desai, Stover and Soon-Shiong do not expressly teach the covalent crosslink of the multiarmed water soluble polymer and the alginate comprises a linkage that is a product of a first click reactive functional group of the multi armed water soluble polymer and a second click reactive functional group of the alginate

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 7, 9-12, 14, 17, 22-23, 27-28, and 53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Desai, US 20170189581 A1 teaches hydrogels comprising click crosslinked polymers such as polyethylene glycol and alginate. The click reactive crosslinks are improved relative to prior art covalent crosslinking strategies because the click reactive crosslinks do not cross react with cells or biological agents and do not require polymerization initiators that can damage these materials, i.e., the materials can be crosslinked in the presence of cells and biological factors without altering or otherwise damaging them (Desai, e.g., 0106). The technique of crosslinking with click reactive functional groups expands the versatility of the biomaterial hydrogels because: the degree of click substitution and/or stoichiometry of the click chemistry components are result effective parameters the skilled artisan could optimize for desired mechanical characteristics, non-reacted functional groups on the polymers may be used to covalently couple desired agents such as cell adhesive peptides after the hydrogel has been synthesized, the polymers may be crosslinked in situ to form the click cross linked hydrogel without the need for external coupling agents or catalysts (Desai, e.g., 0107). Desai teaches this technique effective for polymers including alginate and polyethylene glycol, e.g., the first polymer and the second polymer may be, independently, e.g., alginate, polyethylene glycol amongst others (Desai, e.g., 0062). Therefore the skilled artisan would have had a reasonable expectation of successfully modifying prior art hydrogels such as those of Desai and Stover using the click crosslinking functional agents of Desai ‘581.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7, 9-12, 22, 23, 27-28, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Desai, WO 9412161 A1 in view of Stover, US 20110111033 and Desai, US 20170189581 A1 (Desai, ‘581).
Desai teaches a gel comprising a crosslinked matrix (Desai, e.g., claim 1). 
The gel is semipermeable (Desai, e.g., pg. 22:19-23)
Desai teaches wherein the matrix comprises ionically and covalently crosslinkable alginate and covalently crosslinkable linear or branched PEG. Desai, e.g., pg. 24:15-19; and example 7.
Branched PEG is multi-armed water soluble polymer that comprises polyethylene glycol as claimed. 
Applicable to claims 4-5: Desai teaches the gel comprising at least one layer of crosslinked gel (Desai, e.g., pg. 15:12-27). Desai teaches a covalently crosslinked gel layer encapsulating covalently crosslinked microcapsules (Desai, e.g., pg. 16:19-28). Microcapsules may be alginate covalently crosslinked to PEG which gels are biocompatible (Desai, e.g., pg. 21, 27-34). Based on this teaching in Desai, the skilled artisan would have at once envisaged microcapsules comprising alginate crosslinked to a branched polyethylene glycol, and further comprising an additional layer of hydrogel comprising alginate crosslinked to a branched polyethylene glycol for preventing contact of the embedded microcapsule with the in vivo environment. In the instance where microcapsules of the same components are modified with a surface layer, wherein the surface layer composition comprises crosslinkable moieties reactive with components of the microcapsule, this would appear to result in wherein the surface layer is crosslinked to the hydrogel composition of the microcapsules.
Applicable to claim 7: Desai teaches the gel is exceptionally stable to long-term exposure to physiological conditions (Desai, e.g., pg. 16:6-11). This teaching combined with the fact that the hydrogel known from Desai has all of the features recited in claim 1, suggests that the characteristics recited in claims 7, 9, 10, and 53 are intrinsic to the hydrogel of the prior art. See MPEP 2112.01, I-II.
Applicable to claim 11, Desai and Stover teach wherein the hydrogel has a molecular weight cut off of roughly 100 to 200 kDa and allows free diffusion of molecular species having molecular weights of 10 and 70 kDa. The cut-off range suggested by Stover overlaps with the claimed cut0off range. See Stover, e.g., 0084.
Applicable to claim 12: Desai teaches wherein the matrix comprises ionically and covalently crosslinkable alginate and covalently crosslinkable linear or branched PEG. Desai, e.g., pg. 24:15-19; and example 7. Desai teaches barium and calcium divalent cations effective for ionic crosslinking of alginate. Since Desai teaches the alginate is ionically and covalently crosslinkable, and since Desai teaches barium and calcium divalent cations, one skilled in the art would have at once envisaged an embodiment of a gel containing alginate covalently crosslinked to a branched polyethylene glycol and ionically crosslinked with barium and/or calcium. 
Applicable to claims 22 and 27: Desai teaches the matrix comprising drugs/pharmacologically active agents. See Desai, e.g., pg. 14:23-34. Insulin (protein), dopamine (small-molecule) examples are found in Desai, e.g., pg. 18:7-30.
Applicable to claim 23: Desai teaches gels comprising cells, e.g., canine islet. See Desai, e.g., pg. 35:8-16. These are xenogenic cells as they are derived from animals. These are insulin producing cells, i.e., hormone secreting cells.
Applicable to claim 28: Desai teaches macrocapsules which appear to meet the limitation of a bead. See Desai, e.g., pg. 41:19-30.
Desai does teach a semi-permeable hydrogel composition (Desai, e.g., pg. 22:1-22) comprising a covalently multi-armed peg crosslinked surface layer on an alginate matrix. For example alginate microcapsules (alginate matrix comprising a periphery), further comprising a layer of gelled material (Desai, e.g., pg. 15:12-27) such as a linear or branched chain PEG (Desai, e.g., c17:15-29) on the alginate microcapsule matrix periphery.
Desai does not clearly teach the alginate microcapsule is covalently crosslinked to the layer of gelled material.
Stover teaches similar semipermeable hydrogel (Stover, e.g., 0037) comprising an alginate matrix (Stover, e.g., 0020) with a crosslinked shell (Stover, e.g., 0078, covalent crosslinking in both the shell and the core). Like those of Desai, the semipermeable hydrogel of Stover is useful for encapsulation of cells (Stover, e.g., 0002). Covalent crosslinking is useful for addressing the challenge of long-term mechanical stability with cell encapsulation (Stover, e.g., 0004). Desai notes a similar need for improving mechanical integrity of the capsule as an important step in achieving long term function (Desai, e.g., pg. 9:13-30). 
Stover teaches the technique of covalently crosslinking the shell to the core, i.e., polymer crosslinking within the hydrogel may occur externally on the outer shell of the hydrogel, e.g., the outer layer or surface of the hydrogel which may generally be about 1-100 micrometer in thickness, e.g., 1-50 micrometer in thickness, as well as within the hydrogel core, the internal portion of the hydrogel, e.g., internal to the outer 100 micrometer shell of the hydrogel. See Stover, e.g., 0031. Covalent attachment of the outer coating should provide better long-term protection (Stover, e.g., 0082). The crosslinked matrix functions to stabilize the system, rendering it resistant to both chemical and mechanical challenges, thereby resulting in a hydrogel system having extended implant life in a host (Stover, e.g., 0036).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a capsule as understood from Desai using the technique of crosslinking the shell to the alginate matrix core to improve the long term mechanical stability in the same way suggested by Stover with a reasonable expectation of success. The technique of crosslinking the shell to the core as understood from Stover would have been seen as a means to achieve the desired improvement to mechanical integrity expressed by Desai. The skilled artisan would have had a reasonable expectation of success because Desai teaches the polymer forming the microcapsule matrix and the polymer forming the gelled layer shell may be functionalized for covalent crosslinking. 
Applicable to claim 5: It would have been prima facie obvious before the effective filing date of the presently claimed invention to covalently bond the surface layer to a microcapsule comprising an alginate covalently crosslinked to a multiarmed water soluble polymer comprising polyethylene glycol with a reasonable expectation of success. The skilled artisan would have been motivated to do this to prevent direct exposure of an embedded microcapsule to the in vivo environment as suggested by Desai and improve the mechanical integrity of the capsule as suggested by Stover. The skilled artisan would have had a reasonable expectation of success since Desai suggests covalent crosslinking is superior to ionic interaction under in vivo conditions. 
The combined teachings of Desai and Stover do not expressly teach do not expressly teach the covalent crosslink of the multiarmed water soluble polymer and the alginate comprises a linkage that is a product of a first click reactive functional group of the multi armed water soluble polymer and a second click reactive functional group of the alginate.
Desai, ‘581 teaches click crosslinked hydrogels (Desai, ‘581, e.g., Abstract) having utility for cell delivery vehicles, vaccines, tissue engineering, and protein/small molecule delivery vehicles (Desai, ‘581, e.g., 0003, and 0148). The click reactive crosslinks are improved relative to prior art covalent crosslinking strategies because the click reactive crosslinks do not cross react with cells or biological agents and do not require polymerization initiators that can damage these materials, i.e., the materials can be crosslinked in the presence of cells and biological factors without altering or otherwise damaging them (Desai, e.g., 0106). The technique of crosslinking with click reactive functional groups expands the versatility of the biomaterial hydrogels because: the degree of click substitution and/or stoichiometry of the click chemistry components are result effective parameters the skilled artisan could optimize for desired mechanical characteristics, non-reacted functional groups on the polymers may be used to covalently couple desired agents such as cell adhesive peptides after the hydrogel has been synthesized, the polymers may be crosslinked in situ to form the click cross linked hydrogel without the need for external coupling agents or catalysts (Desai, e.g., 0107). Desai teaches this technique effective for polymers including alginate and polyethylene glycol, e.g., the first polymer and the second polymer may be, independently, e.g., alginate, polyethylene glycol amongst others (Desai, e.g., 0062). Therefore, the skilled artisan would have had a reasonable expectation of successfully modifying prior art hydrogels such as those of Desai and Stover using the click crosslinking functional agents of Desai ‘581.
It would have been obvious before the effective filing date of the presently claimed invention to modify hydrogels understood from the combined teachings of Desai and Stover using click reactive functional groups suggested by Desai, 581 with a reasonable expectation of improving the prior art hydrogels in the same way. This modification may be viewed as the use of known techniques to improve similar hydrogels in the same way. The skilled artisan could have made this modification by modifying the alginate and polyethylene glycol with click reactive functionalities as taught by Desai, ‘581 by substituting the prior art crosslinking groups or by addition of click reactive functionalities. The skilled artisan would have been motivated to make this modification to enjoy expanded versatility including optimizing the hydrogel for desired mechanical characteristics, covalent attachment of desired agents such as cell adhesive peptides after the hydrogel has been synthesized, and the capability of in situ crosslinking without the need for external coupling agents or catalysts. The skilled artisan would have had a reasonable expectation of success because Desai, 581 teaches the same polymers used by Desai may be modified with click reactive functionalities to achieve these advantages.
Accordingly, the subject matter of claims 1, 4-5, 7, 9-12, 22-23, 27-28, and 53 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Desai, WO 9412161 A1 in view of Stover, US 20110111033 and Desai, US 20170189581 A1 (Desai, ‘581) as applied to claims 1, 4-5, 7, 9-12, 22-23, 27-28, and 53 above, and further in view of Mahou, Macromolecules, 43, 3, 2010.
Applicable to claim 14: Desai teaches polyethylene glycol having a molecular weight preferably in the range of from 1000 to 50,000 (Desai, e.g., pg. 19:13-32). This range is entirely within the claimed range. 
The combined teachings of Desai, Stover and Desai ‘581 teach branched polyethylene glycol (Desai, e.g., pg. 17:15-29 and pg. 19:12-32) covalently crosslinked to alginate core, but do not expressly teach wherein the multi-armed water soluble polymer is a multi-armed polyethylene glycol having from 3 to 10 arms.  
Mahou teaches similar alginate hydrogels comprising a polyethylene glycol and alginate, wherein the crosslinked material includes multi-armed polyethylene glycol having 8 arms. See Mahou, e.g., Abstract. This is a clearly disclosed value within the claimed range. Hydrogels are useful for cell encapsulation (Mahou, e.g., pg. 1371).  Mahou reports permeability is tunable based on the length of the polyethylene glycol (Mahou, e.g., pg. 1377, c1:permeability). Mahou reports permeability similar to that observed in Stover, e.g., permeable to 70kDa dextran but not 150 kDa dextran (Mahou, e.g., 1375, fig. 8). This meets the limitation of claim 11.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify hydrogels as understood from Desai and Stover by employing polyethylene glycol having 8 arms as known from Mahou with a reasonable expectation of success. This modification may be viewed as a substitution of one known multi-armed polyethylene glycol for branched polyethylene glycol generically described by Desai, where the 8 armed PEG was known and used as a crosslinker in similar alginate hydrogels having the same utility. The skilled artisan would have been motivated to make this modification to achieve a desirable permeability as understood from Stover. Since Desai teaches semipermeable gel compositions comprising a branched polyethylene glycol, the skilled artisan would have been motivated to use a known 8 arm polyethylene glycol for covalently crosslinking alginate in the compositions of Desai with a reasonable expectation of success of achieving a permeability for maintaining cells.
Accordingly, the subject matter of claim 14 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Desai, WO 9412161 A1 in view of Stover, US 20110111033 as applied to claims 1, 4-5, 7, 9-12, 22-23, 27-28, and 53 above, and further in view of Soon-Shiong, US 5837747.
The combined teachings of Desai and Stover enumerated above teach a hydrogel according to claim 1. 
Desai and Stover teach modified alginate comprising reactive groups (functional group) with differing degrees of substitution for desired porosity (Desai, e.g., pg. 23:1-12). Desai does not expressly teach about 3mol% to about 50mol% of the alginate comprises the functional group.
Soon-Shiong teaches alginates modified for covalent crosslinking in the formation of a similar hydrogel (Soon-Shiong, e.g., abstract). Similar to Desai, Soon-Shiong teaches the degree of substitution on alginate is a result effective parameter the skilled artisan would have optimized to achieve a desired pore size depending on the dimensions of the drug or enzyme for desired therapeutic use for a desired rate of release. See Soon-Shiong, e.g., example 27. Soon-Shiong teaches a method for preparation of modified sodium alginate whereby up to 50mol% of the hydroxyl groups is modified. See Soon-Shiong, e.g., Example 1. Although the mol% is not characterized, Example 1 suggests 2 equivalents of acryloyl chloride was used to modify alginate. Since alginate has four possible hydroxyl groups for acylation per repeating unit (mol), a twofold excess means suggests up to two hydroxyl groups of the four possible is modified by the reacting meaning up to two of the four possible hydroxyl groups may be modified in this procedure. The degree of substation corresponds to the amount of acryloyl chloride used in the reaction (Soon-Shiong, e.g., example 1). This example suggests a range which overlaps with the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize the mol% of functional groups on the alginate in a capsule as understood from Desai, Stover, and Desai ‘581 to achieve a desired crosslinking for desired pore size with a reasonable expectation of success. The skilled artisan would have optimized the degree of substitution to achieve a desired release rate effective for sustained release of a drug, protein, or peptide, e.g., insulin, release. The skilled artisan would have had a reasonable expectation of success since Desai suggests the functional group of modified alginate may vary. 
Accordingly, the subject matter of claim 17 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615